Citation Nr: 1214230	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability evaluation for a respiratory condition associated with asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1965 to June 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issue of entitlement to an initial compensable disability evaluation for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD had its onset in service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

The Veteran contends that he is entitled to service connection for PTSD.  Upon reviewing the evidence of record, the Board finds that service connection is indeed warranted.  As such, service connection for PTSD is granted.  

The Veteran's personnel records confirm that he reported to the USS Repose in February 1967 for service off the coast of Vietnam.  He was subsequently transferred to the USS ARD-7 in February 1968.  The Veteran contends that while he was serving on the USS Repose, they assisted the USS Forrestal after a fire that resulted in multiple casualties.  He has alleged that he saw numerous dead bodies and injured soldiers that were subsequently transferred to the USS Repose - a hospital ship.  The Board does not dispute the Veteran's account of the USS Forrestal suffering a devastating fire in July 1967 that resulted in the deaths of more than 100 soldiers, and, that the USS Repose assisted in the transfer of the dead and wounded.  This is a well-known historical event.  The evidence demonstrates that the Veteran was serving aboard the USS Repose at the time of this fire.  

The Veteran was afforded a VA psychiatric examination in November 2006.  The Veteran reported having to assist another ship during his service and that he was unable to recollect how many dead bodies had to be transferred to his ship.  The examiner concluded that the Veteran met the DSM-IV criteria for an Axis I diagnosis of PTSD.  The Veteran's PTSD was felt to be mild to moderate.  The examiner related the Veteran's PTSD to his military service.  

The above evidence demonstrates that the Veteran suffered a traumatic event during his military service aboard the USS Repose.  The occurrence of this event is not in dispute.  In addition, he has been diagnosed with PTSD that has been related to the events he witnessed during his military service.  Therefore, the evidence of record demonstrates that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran also contends that he is entitled to an initial compensable rating for his asbestosis.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The record reflects that the Veteran was last afforded a VA examination to determine the severity of his asbestosis in September 2006.  The Veteran's representative argued in a March 2012 statement that the Veteran's asbestosis had worsened and that the Veteran should be afforded a new VA examination before appellate review proceeds.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, the Board has no discretion and must remand this case to afford the Veteran a contemporaneous VA examination. 
In addition, the most recent medical records from a VA Medical Center (VAMC) are dated November 2006 and a review of files contained in Virtual VA indicates that no VA treatment records have been added to that system.  As such, relevant records prepared since this time should be obtained and incorporated into the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The Appeals Management Center (AMC) should contact the appropriate VAMC and request copies of all relevant treatment records prepared since November 2006.  All records that are obtained must be incorporated into the claims file, and if it is determined that no additional records exist, this fact must be documented in the file.  

2.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of his service-connected asbestosis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with any respiratory condition associated with the Veteran's asbestosis.  

Specifically, the examiner should determine Forced Vital Capacity (FVC), Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and maximum exercise capacity.  The examiner should also indicate whether the Veteran suffers from cor pulmonale or pulmonary hypertension and whether he requires outpatient oxygen therapy.  

The examiner must also discuss the impact of the Veteran's asbestosis on his ability to work.

All findings and conclusions should be set forth in a legible report.

3.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


